DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
3.	The disclosure is objected to because of the following informalities: on line 2 of paragraph [0002], "become" should be changed to --are becoming--, and "the current computer system has" on lines 2-3 of this paragraph should be changed to --current computer systems have--. On line 8 of this paragraph, "The reason is that the" should be changed to --This is because a--, and on line 9 of this paragraph, each of the three occurrences of "the" should be deleted. On the first line of paragraph [0003], "especially, the" should be changed to --particularly, a--. On line 9 of paragraph [0003], "Whereas, in case that" should be changed to --On the other hand, if--. On line 12 of paragraph [0003], "an" should be changed to --a--. On line 3 of paragraph [0006], "Moreover," should be changed to --Because--. In paragraph [0026], line 10, "of" should be deleted, and on line 11 of this paragraph, the word "the" should be deleted. In paragraph [0027], line 3, the word "needs" should be changed to --is--, and the second occurrence of the word "be" should be deleted.
Appropriate correction is required.

Drawings
4.	The drawings are objected to because in instant figure 1, blank boxes 4 and 5 need to be labeled "first electronic device" and "second electronic device", respectively, and blank box 52 needs to be labeled "microprocessor". Applicant should note MPEP 608.02(b), subsection II, which indicates that drawing figures should be objected to by the examiner for the situation where unlabeled rectangular boxes shown in the drawings have not been provided with descriptive text labels (note that form paragraph 6.22 is specifically indicated where the first "Examiner Note" reads as follows: "In bracket 1, insert the reason for the objection, for example, --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels--". Moreover, applicant should note 37 CFR 1.83(a) which also indicates that each of the rectangular boxes shown in the drawing figures should be illustrated in the form of a labeled rectangular box. Applicant should also note that if the blank boxes 14, 60 and 62 are too small to fit the text labels inside these boxes, the text labels can be provided outside of the boxes with a line pointing to the box (as shown in figure 1 of USPAP 2020/0044650, i.e., blank box 30 with a text label “CURRENT DETECTING SECTION” outside the box 30 with a line pointing thereto, and as also shown in figure 2 of USPAP 2002/0159276, i.e., blank box 18 with a text label “Oscillator” outside the box 18 with a line pointing thereto). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
5.	Claim 9 is objected to because of the following informalities:  
	On line 3 of claim 9, the word "through" should be changed to --, the voltage value being determined by--.
Appropriate correction is required.


Allowable Subject Matter
6.	Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses or suggests a USB interface detection module comprising an adapting device and a detection unit having the limitations set forth in independent claim 1. The closest prior art is Toivola et al (USP 8,928,189) and Tung (USP 9,207,697), cited on the attached PTO-892 form, each of which discloses an adapting device for connection between first and second electronic devices wherein the adapting device comprises first and second adapting parts for respectively connecting to the first and second electronic devices, and also a circuit unit which is a field effect transistor. In particular, note figure 1b of Toivola et al which shows adapting device 100 for connection between first and second electronic devices (unillustrated by Toivola et al but the first electronic device will be connected to the left-hand serial interface 110 of adapting device 100 and the second electronic device will be connected to the right-hand serial interface 120 of adapting device 100, and note that the claimed "circuit unit" reads on the field effect transistors shown in figure 4a. In Tung note figure 1 which shows adapting device 120 with first and second adapting parts 121 and 124, respectively, for connection to electronic devices 110 and 130, respectively, and also note field effect transistor 520 or 610 shown in figures 5 and 6, respectively, of Tung. Independent claim 1 distinguishes patentably over both Toivola et al and Tung because neither of these two references discloses or suggests the claimed detection unit recited on the last eight lines of claim 1.

Quayle Action
7.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 1, 2022